Title: From Benjamin Franklin to a Committee of the Library Company of Philadelphia, 18 February 1774
From: Franklin, Benjamin
To: Library Company of Philadelphia


Gentlemen,
London, Feb. 18. 1774
I duly receiv’d your Favour of Decr. 28. and immediately order’d the Books of your Invoice to be collected. I hope they will be ready to go by one of these Ships. If not you may expect them by the next.
It is said the new Edition of the Encyclopedia may be expected in about two Years.
I received the Catalogue and thank you for it. I am glad to hear, the Library is now situated so much to Satisfaction. I wish it constant Prosperity, and am with great Regard, to the Directors and yourselves Gentlemen, Your most obedient humble Servant
B F
Messrs R. Strettel Jones and Josiah Hewes.
